 YONKERSRACEWAY, INC.Yonkers Raceway,Inc., Employer-Petitioner and Se-curity Guards&Watchmen Local No. 803,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America.'Case 2-RM-1649April 14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Thomas T. Trunkeson January 10 and 11, 1972, at New York, New York.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Regional Director for Region 2transferred this case to the Board for decision. Briefshave been timely filed by the Employer-Petitioner,and the Intervenor.21Name of Union appears as amended at the hearing.2Service Employees International Union was permitted to intervene onthe basis of its interest as representative of other employees of YonkersRaceway.373Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:The Employer-Petitioner is a New York corpora-tion engaged in the operation of a harness racing trackat Yonkers, New York. As is recognized by all partiesto this proceeding, the Board, for reasons fully expli-cated elsewhere,3 has consistently declined to assertjurisdiction over the racing industry of which the Em-ployer-Petitioner is a part. Although we recognize, asthe Employer urges, that this industry does have someeffect on interstate commerce, we are not prepared atthis time to reverse our existing policy. We shall there-fore decline to assert jurisdiction over the Employer,and shall dismiss the petition herein.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.3CentennialTurf Club, Inc,192 NLRB No. 97,Walter A. Kelley,139NLRB 744;Meadow Stud Inc,130 NLRB 1202;Hialeah RaceCourse, Inc,125 NLRB 388;Los Angeles Turf Club, Inc,90 NLRB 20.196 NLRB No. 81